Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2013/0187097) in view of Cho in view of Fan (US 2015/0253089) and Richey, (US 6,131,651).
Hong (US 2013/0187097) teaches forming a graphene film on a metal layer at 500 degrees or less in a nitrogen environment [0067] that is free of hydrogen or oxygen (see abstract). Thus, rendering obvious the overlapping range of deposition temperatures and oxygen and hydrogen free environments consistent with taught embodiments of Hong.  
The graphene produced by the method of Hong can have a controlled thickness rendering obvious the claimed thicknesses (See [0066]). One of ordinary skill would understand that once the material is too thick (300 layers) it is considered graphite and not graphene. Given Hong’s desire for transparency and flexibility in the graphene film with thicknesses of graphene measuring in the nm range the claimed thickness would be controllable as stated above and obvious to provide to enhance transparency and conductivity for flexible electronics dependent upon the desired application. 
Hong teaches that a catalyst layer employed to grow graphene comprises combinations of metals including Ni and Cr [0057, 0062]). 
The growth may be patterned (see [0068]). 
The graphene of Hong and other references are necessarily and by definition composed of carbon atoms and form a hexagonal or honeycomb shape as claimed. The art is considered to meet these limitations. 
Hong does not teach all the limitations of the claims including the conductivity. 
Cho (US 2011/0189406) teaches forming a thin metal film providing a carbon precursor on the metal and heat treating to form a graphene layer on the metal film (See claims and figures). The metal can be Nickel (se claim 9).  
The graphene formed in Cho is considered to have the claimed properties of claim 1 of having a higher thermal conductivity than the amorphous carbon precursor material.
The carbon and metal are heated to a temperature as high as about 600 degrees (or See Ali 6,661,317 incorporated by reference in FAN [0007] teaches as high as about 500 degrees; column 7 lines 45-65 Ali) which is considered to include 450 degrees as claimed or otherwise render it obvious to provide within the claimed range as long as it aided in forming a graphene or adhering it to the aluminum layer and dependent upon the metal being bonded (See claims). 
The carbon and metal are heated to a temperature within the claimed ranges (See claims). Further, the metal can be copper as claimed amongst others (See claims). 
Regarding claim 5, Cho does not teach oxygen or hydrogen presence. 
Regarding claim 6, the carbon formed is graphene (See figures and claims). 
Regarding claim 8, Cho teaches providing carbon ions and heating them as claimed (See claims and figures). 
Cho does not teach a second carbon layer. 
Fan (US 2015/0253089) teaches forming a thermal management device by encapsulating a bulk graphene material in a metal such as aluminum or copper (See figures, claims, and [0007-0008]). The material of Fan provides for excellent thermal conductance and low thermal resistance [0010]. The thermal conductivity is within the claimed range (See [0025]); which would render it obvious to provide the claimed conductivity for thermal applications.  
It would have been obvious to provide multiple graphene, graphite or metal layers to form a material such as that of Fan that provides for excellent thermal conductance and low thermal resistance [0010] that lowers thermal interface resistance.
Further, Richey, (US 6,131,651) teaches providing multiple layers with holes or areas (20) to bond metal layers together prevents delamination (column 3 to 4). Richey teaches bonding agents or adhesives (i.e. polymer) to bond individual layers. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple layers to allow for movement of the structure and a binder or adhesive (polymer) to prevent delamination and improve bonding between layers (See claims Richey, and Brief Description). 
Given Richey and Fan desire to provide graphite, it would have been obvious to provide a graphite powder to form a graphite core and to provide binder to prevent delamination. 
The above art does not teach a passivation layer. 
Additionally, Richey teaches both aluminum and copper are good metal material for heat dissipation therefore it would have been obvious to substitute known material useful for the same purpose; and it would be obvious to heat it to a temperature adequate to form graphene as claimed (per claim 3).
Regarding claim 3, Oganesian (US 2015/0311137) teaches forming a passivation layer that can be highly thermally conductive material including chromium and nickel alloys and then coating them with a thermally conductive layer comprising graphene (See [0034-0035]).
It would have bene obvious to provide a passivation layer made of the claimed material because it’s known to be highly thermally conductive material good for use in thermal management layers including passivation layers.    



Claims 1, 3-4, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2013/0187097) in view of Cho in view of Fan (US 2015/0253089) and Richey, (US 6,131,651), in view of Grivei (US 2013/0260150). 
The above previously cited references do not necessarily teach a graphite powder mixed with a binder to form a carbon layer as required by claim 13. 
Grivei teaches a composite layer that can be formed from graphite powder and a polymer matrix (See [0009], figures, claims, 1, 50, 51). The composite can be used as a thermal interface material (See [0093]). 
The previously cited art already teaches art teaches multiple thermally conductive carbon layers. It would have been obvious to employ carbon layers as in Grivei in order to provide a thermal interface or thermally conductive layer for thermal interface applications. 




Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783